The defendant was indicted for obtaining "money" under false representation and the proof was that he obtained "goods and *Page 409 
merchandise" under such representation. There were no (589) exceptions at the trial. After verdict the defendant moved in arrest of judgment. On the argument here it was insisted that the court, by looking through the whole record, would see that the judgment was such as should not in law be rendered under The Code, sec. 957. No error was pointed out to the court by the defendant. The point made is that money was charged in the indictment and goods and merchandise only were shown by the proof. The above section refers only to such matters as are necessarily of the record, as the pleadings, verdict and judgment. If error in these matters is apparent, the court ex mero motu will arrest the judgment. When other matters are relied upon, they must be pointed by an exception on the trial or in the case on appeal. S. v. Cowan, 29 N.C. 239; S. v. Potter,61 N.C. 338; S. v. Jones, 69 N.C. 16; S. v. Craige, 89 N.C. 475. A general exception, without specifying error, will not be considered in this court. Grant v. Hunsucker, 34 N.C. 254; Thornton v. Brady, 100 N.C. 38;McKinnon v. Morrison, 104 N.C. 354, and numerous cases cited.
Affirmed.
Cited: Pierce v. R. R., 124 N.C. 99; S. v. Gibson, 169 N.C. 322; S.v. Gibson, 170 N.C. 699.
(590)